Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered April 25, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 7 years, unanimously affirmed.
Defendant’s cross-examination of the officer opened the door to the challenged redirect examination and a prior statement was properly admitted to rebut defendant’s suggestion of a specific recent fabrication occurring during the trial. In any event, were we to find any error in the receipt of this testimony, we would find such error to be harmless in light of the overwhelming evidence of defendant’s guilt (see, People v Johnson, 213 AD2d 241, lv denied 86 NY2d 782). Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.